Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anguera Miro et al. (US 2014/0310006A1, hereinafter Anguera Miro).
Regarding claim 15, Anguera Miro  discloses: An apparatus for providing a fingerprint of an audio signal, wherein the apparatus is configured to determine energy values for a plurality of time- frequency regions centered around the same spectral bin of a time-frequency representation of the audio signal, wherein the apparatus is configured to compare the energy values associated with different time-frequency regions of the audio signal, to acquire individual bits of the fingerprint based on the comparison of energy values associated with two time-frequency regions, wherein each bit of the fingerprint represents a result of one comparison (figs. 1-5; abstract; paragraphs: 0013-0020; 0032; claims 1-3).
Regarding claim 17, Anguera Miro  discloses: An apparatus for matching an input signal with a reference signal, comprising: an apparatus for providing a fingerprint of an input signal, wherein the apparatus is configured to determine energy values for a plurality of time- frequency regions centered around the same spectral bin of a time-frequency representation of the audio signal, wherein the apparatus is configured to compare the energy values associated with different time-frequency regions of the audio signal, to acquire individual bits of the fingerprint based on the comparison of energy values associated with two time- frequency regions, wherein each bit of the fingerprint represents a result of one comparison, and an apparatus for comparing the fingerprint of the input signal with a reference fingerprint of the reference signal (figs. 1-5; abstract; paragraphs: 0013-0020; 0032; claims 1-3).
Claims 1, 16, 18-21 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651